Citation Nr: 0801833	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military duty from November 1979 to 
March 1980.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  A July 2006 Board 
decision reopened the appellant's claim for service 
connection for a low back disorder and remanded that claim 
plus the claims for service connection for each knee.  More 
recently, the Board remanded the three claims for additional 
development in July 2007; the case has now been returned to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the appellant's claim for service connection 
for a low back disorder was reopened and remanded by the 
Board in July 2006.  The remand instructions instructed that 
proper VCAA notice be provided to the appellant.  Thereafter, 
in August 2006, a notice letter was sent to the appellant 
that informed her - erroneously, in light of the July 2006 
reopening of the claim by the Board - that she was required 
to submit new and material evidence for her low back claim.  
No correct notice letter was ever after sent at any point to 
the present.  This procedural due process deficiency must be 
remedied on remand by the issuance of a complete and correct 
notice letter that addresses what the appellant has to show 
to qualify for service connection on a direct, secondary and 
aggravation basis.

Medical evidence added to the record pursuant to the July 
2007 Board remand indicates that the appellant has been in 
receipt of Social Security Administration (SSA) benefits.  A 
July 2003 VA outpatient treatment record states that the 
appellant has been on disability since 1989.  However, none 
of the records associated with the original claim for such 
benefits have been associated with the claims file.  In 
proceedings before the Board, such federal records are deemed 
to be constructively of record and should be obtained prior 
to further review of the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the medical records from 
the SSA pertaining to the original claim for disability, and 
any medical records pertaining to any original or continuing 
award of benefits should be requested and associated with the 
claims file.

In addition, the Board notes that searches for the VA 
treatment records from 1980-1981 for the appellant have been 
undertaken under her current surname which she did not have 
in 1980-1981.  A search should be undertaken using the 
surname the appellant used during service.  The Board also 
notes that correspondence from the appellant dated in 
September 1980 indicates that there was some confusion at the 
time regarding the correct Social Security number for her 
medical records.  Thus the possibility of a transcription 
error should be considered in the search for the VA medical 
records.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case 
in July 2007, in part, for the accomplishment of an 
orthopedic examination by a VA physician (M.D.).  The report 
of the VA medical examination conducted in September 2007 
contains no information whatsoever as to whether or not the 
examiner was a physician as instructed by the July 2007 
remand.  As such, the probative value of the examiner's 
opinion is compromised.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The crux of the appellant's contention that she is entitled 
to service connection for a low back disorder is that she was 
hospitalized during service on two occasions for complaints 
and symptoms that included back pain each time.  While no 
diagnosis regarding the back pain was rendered during 
service, the appellant is currently diagnosed with three 
different conditions that each involve back pain: lumbar disk 
disease; reflex sympathetic dystrophy (RSD) (also known as 
complex regional pain syndrome (CRPS); and fibromyalgia.  
Neither of the VA medical opinions of record discuss the 
latter two conditions in relation to signs and symptoms the 
appellant exhibited during service.

No opinion of record has delineated the etiology of the 
appellant's back-related pathology or provided a clear 
explanation of the onset date for the appellant's currently 
confirmed lumbar disc disease, RSD/CRPS or fibromyalgia and 
whether or not her in-service back and abdominal pain were 
manifestations of any of those conditions.  The medical 
evidence of record is insufficient for the Board to render a 
decision on the low back service connection claim.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the development required for the claim for 
service connection for a low back condition, the Board will 
defer making a decision regarding the secondary service 
connection claims on appeal.  The Board finds that these 
claims are inextricably intertwined, as resolution of the 
service connection claim for a low back condition directly 
impacts a decision involving the secondary service connection 
claims.  The Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed. In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claims, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claims that she has in her possession.

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
her for any back or knee pain, lumbar 
disc disease, RSD/CPRPS or fibromyalgia-
related problems since service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  

In particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record, should be 
obtained and associated with the claims 
file.  This includes requesting the 
appellant's treatment records dated in 
1980 and 1981 at the Bay Pines VAMC under 
the surname the appellant used during 
service and not by her current surname.  
The possibility of a transcription error 
in the SSA number for the appellant 
should be considered in the search for 
the 1980-1981 VA medical records.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results, and 
should be given an opportunity to submit 
the sought-after records.

4.  After completing the development 
actions listed above, the AMC/RO should 
arrange for a comprehensive review of the 
veteran's claims file by an appropriately 
qualified physician (such as a 
neurologist) to determine the nature and 
etiology of the appellant's low back 
pathology.  

The physician's report should identify 
her/his status as a physician specialist 
and must include a detailed account of 
all manifestations of low back-related 
pathology currently present.  The 
physician should review the results of 
any pertinent testing of record prior to 
completion of the report.  

The reviewer should determine the nature, 
extent and current symptomatology of the 
appellant's low back-related condition 
and offer an opinion as to whether the 
onset of any such current disorder is 
attributable to her military service.  In 
particular, the reviewer must respond to 
the following:

        a. What is fibromyalgia and does the 
appellant have fibromyalgia?  Likewise 
for RSD/CRPS and lumbar spine disc 
disease.

        b. Whether the veteran's current low 
back pathology is causally or 
etiologically related to her period of 
military service or to some other cause 
or causes, such as the accident prior to 
service in which she broke six ribs? (It 
is not necessary that the exact causes--
other than apparent relationship to some 
incident of service be delineated.)

        c. Whether the veteran's current low 
back pathology is related to symptoms or 
signs she may have had in service, 
especially those documented in the 
service medical records (such as the 
swollen legs, the low back pain or the 
abdominal pain)? and

        d. Whether the veteran's current low 
back pathology is related to symptoms and 
signs that may have occurred within one 
year of service separation?

The reviewer should identify the 
information on which the opinion is 
based; all relevant consultation and 
hospitalization reports of record should 
be discussed.  The opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion from any other type of 
specialist, is necessary to adjudicate 
the low back service connection issue, 
especially in light of any newly received 
information, that development should be 
accomplished. 

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Upon receipt of a 
VA physician report, the AMC/RO should 
conduct a review to verify that all 
requested opinions are provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
doctor(s) for corrections or additions.  
See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should re-
adjudicate the low back and knee service 
connection claims.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including direct service 
connection, secondary service connection 
and service connection via aggravation of 
a pre-existing condition.  

8.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

